                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                                           DOC #:
                        COFFEY & ASSOCIATES                                DATE FILED: 1/22/20
                                   COUNSELLORS AT LAW
                                         ______

                                A PROFESSIONAL CORPORATION

                                     310 SOUTH STREET
  FAX 973-539-4501            MORRISTOWN, NEW JERSEY 07960        GREGORY J. COFFEY
EMAIL GJC@COFFEYLAW.COM              973--539-4500                DIRECT DIAL 973-539-4582

                                                   APPLICATION GRANTED. The parties shall file
                                  January 21, 2020 a proposed stipulation of facts and Plaintiff
                                                   shall file an amended exhibit list no later than
VIA ELECTRONIC CASE FILING                         January 31, 2020.
Hon. Lorna G. Schofield, U.S.D.J.
United States District Court
Southern District of New York                      Dated: January 22, 2020
Thurgood Marshall United States Courthouse         New York, New York
40 Foley Square
New York, NY 10007

       Re:     Cosmopolitan Shipping Company v. Continental Insurance Company
               Civil Action No. 18-CV-3167 (LGS)
               Request for Brief Extension January 31, 2020 to Submit Proposed
               Stipulation of Facts and Plaintiff’s Amended Exhibit List

Dear Judge Schofield:

        This firm represents plaintiff, Cosmopolitan Shipping Company, Inc.
(“Cosmopolitan Shipping” or “Plaintiff”) in connection with the above referenced matter.
We are writing at this time to respectfully request that the Court briefly extend the time
period with which Plaintiff and defendant, Continental Insurance Company are to submit
a proposed Stipulation of Facts and Plaintiff is to submit an amended exhibit list pursuant
to the Court’s Text Order entered on December 19, 2019 from January 24, 2020 to
January 31, 2020. We are hopeful the additional time requested will actually create more
efficiency and save the parties and the Court time by our elimination of records custodian
witnesses through affidavits that we have been diligently working on, but need a bit more
time to allow governmental entities, e.g., United Nations archives, to work through the
process. Also, we plan to exchange our proposed Stipulation of Facts this week and the
short extension of time would allow for us to more fully confer with Continental’s
counsel on these issues. Due to vacations and office closures during the recent winter
holidays, it has taken some extra time to connect with the records custodians for purposes
of amending the Plaintiff’s exhibit list to comply with the Court’s December 19, 2019
Text Order. Even so, a brief extension of time to submit the proposed Stipulation of
Facts and amended exhibit list from January 24, 2020 to January 31, 2020 would afford
the parties the necessary time to complete its submission and would not prejudice the
parties nor the Court’s schedule or cause any further adjustment to the deadlines and
directives set forth within the Court’s December 19, 2019 Text Order, as the next set of
submissions to the Court (preparation of witness statements) is not due until February 14,
2020.
Hon. Lorna G. Schofield, U.S.D.J.
January 21, 2020
Page 2

        As such, for all of the foregoing reasons, Plaintiff respectfully requests that the
Court briefly extend the time period with which to submit the proposed Stipulation of
Facts and amended exhibit list to January 31, 2020. We have conveyed this request and
circulated this letter to counsel for defendant, Continental Insurance Company in advance
of filing with Your Honor. Continental does not object to the brief extension request set
forth herein, so long as the extension does not adversely impact Continental’s ability to
depose Cosmopolitan’s records custodians as permitted by Judge Schofield during the
December 19, 2019 conference.

                                     Respectfully submitted,

                                     COFFEY & ASSOCIATES

                                     /s/ Gregory J. Coffey

                                   Gregory J. Coffey
GJC:
cc:  Karen H. Moriarty, Esq. (via ECF)
     Christopher St. Jeanos, Esq. (via ECF)
